DETAILED ACTION
This Office action is in response to the amendment filed on May 9, 2022.
Claims 1, 3-5, 7-11, 13-15, and 17-20 are pending.
Claims 1, 3, 5, 7-9, 11, 13, 15, and 17-20 have been amended.
Claims 2, 6, 12, and 16 have been canceled.
Claims 1, 3-5, 7-11, 13-15, and 17-20 are allowed and will be renumbered as 1-16 in the patent.
The objections to Claims 7-9 and 17-19 are withdrawn in view of Applicant’s amendments to the claims or Examiner’s amendments to the claims.
The nonstatutory obviousness-type double patenting rejection of Claim 1 as being unpatentable over Claim 14 of U.S. Patent No. 10,503,543 (hereinafter “‘543”) is withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
The nonstatutory obviousness-type double patenting rejection of Claim 1 as being unpatentable over Claim 14 of U.S. Patent No. 10,891,154 (hereinafter “‘154”) is withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,503,543 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on May 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,891,154 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Timothy H. Hwang (Reg. No. 61,145) on May 13, 2022.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 1, paragraph [0001] of the specification as follows:

[0001] This application is a continuation of U.S. Patent Application No. 16/676,151, entitled HOSTING VIRTUAL MACHINES ON A SECONDARY STORAGE SYSTEM, filed November 06, 2019, now U.S. Patent No. 10,891,154, which is incorporated herein by reference for all purposes, which is a continuation of U.S. Patent Application No. 16/389,201, entitled HOSTING VIRTUAL MACHINES ON A SECONDARY STORAGE SYSTEM, filed April 19, 2019, now U.S. Patent No. 10,503,543, which is incorporated herein by reference for all purposes, which claims priority to U.S. Provisional Patent Application No. 62/800,717, entitled HOSTING VIRTUAL MACHINES ON A SECONDARY STORAGE SYSTEM, filed February 04, 2019, which is incorporated herein by reference for all purposes.

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 05/09/2022), please amend Claims 1, 3, 5, 7-9, 11, 13, 15, and 17-20 as follows:

1. (Currently Amended) A method, comprising:
determining that a virtual machine is offline, wherein the offline virtual machine is associated with a first subset of a plurality of storage nodes of a storage system, and wherein the offline virtual machine is comprised of a plurality of portions that are distributed across [[a]] the first subset of [[a]] the plurality of storage nodes of [[a]] the storage system;
cloning a volume associated with the offline virtual machine;
associating the cloned volume associated with the offline virtual machine with a second subset of the plurality of storage nodes of the storage system, wherein the cloned volume associated with the offline virtual machine is comprised of the plurality of portions that are distributed across the second subset of the plurality of storage nodes of the storage system, and wherein the second subset of the plurality of storage nodes of the storage system is different than, but overlaps with or has no overlap with, the first subset of the plurality of storage nodes of the storage system; and
removing the volume associated with the offline virtual machine.

2. (Canceled)

3. (Currently Amended) The method of claim 1, wherein the virtual machine is determined to be offline based on at least one of an out-of-memory condition, a heartbeat signal, a file operation failure, or a threshold number of file operation failures.

4. (Original) The method of claim 1, wherein cloning the volume associated with the offline virtual machine includes cloning a root node of a tree data structure corresponding to the offline virtual machine.

5. (Currently Amended) The method of claim 1, wherein the cloned volume associated with the offline virtual machine includes a data portion and an executable portion.

6. (Canceled)

7. (Currently Amended) The method of claim 1, wherein an executable portion of the cloned volume associated with the offline virtual machine is run on a selected node of the second subset of the plurality of storage nodes of the storage system.

8. (Currently Amended) The method of claim 7, wherein the executable portion of the cloned volume associated with the offline virtual machine is moved from the first subset of the plurality of storage nodes of the storage system to the selected node of the second subset of the plurality of storage nodes of the storage system.

9. (Currently Amended) The method of claim 8, wherein the executable portion of the cloned volume associated with the offline virtual machine is loaded into a memory of the selected node of the second subset of the plurality of storage nodes of the storage system.

10. (Original) The method of claim 1, wherein removing the volume associated with the offline virtual machine includes removing a root node of a sub-tree data structure corresponding to the offline virtual machine.

11. (Currently Amended) A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions [[for]] to:
determine that a virtual machine is offline, wherein the offline virtual machine is associated with a first subset of a plurality of storage nodes of a storage system, and wherein the offline virtual machine is comprised of a plurality of portions that are distributed across [[a]] the first subset of [[a]] the plurality of storage nodes of [[a]] the storage system;
clone a volume associated with the offline virtual machine;
associate the cloned volume associated with the offline virtual machine with a second subset of the plurality of storage nodes of the storage system, wherein the cloned volume associated with the offline virtual machine is comprised of the plurality of portions that are distributed across the second subset of the plurality of storage nodes of the storage system, and wherein the second subset of the plurality of storage nodes of the storage system is different than, but overlaps with or has no overlap with, the first subset of the plurality of storage nodes of the storage system; and
remove the volume associated with the offline virtual machine.

12. (Canceled)

13. (Currently Amended) The computer program product of claim 11, wherein the virtual machine is determined to be offline based on at least one of an out-of-memory condition, a heartbeat signal, a file operation failure, or a threshold number of file operation failures.

14. (Original) The computer program product of claim 11, wherein cloning the volume associated with the offline virtual machine includes cloning a root node of a tree data structure corresponding to the offline virtual machine.

15. (Currently Amended) The computer program product of claim 11, wherein the cloned volume associated with the offline virtual machine includes a data portion and an executable portion.

16. (Canceled)

17. (Currently Amended) The computer program product of claim 11, wherein an executable portion of the cloned volume associated with the offline virtual machine is run on a selected node of the second subset of the plurality of storage nodes of the storage system.

18. (Currently Amended) The computer program product of claim 17, wherein the executable portion of the cloned volume associated with the offline virtual machine is moved from the first subset of the plurality of storage nodes of the storage system to the selected node of the second subset of the plurality of storage nodes of the storage system.

19. (Currently Amended) The computer program product of claim 18, wherein the executable portion of the cloned volume associated with the offline virtual machine is loaded into a memory of the selected node of the second subset of the plurality of storage nodes of the storage system.

20. (Currently Amended) A system, comprising:
a processor configured to:
determine that a virtual machine is offline, wherein the offline virtual machine is associated with a first subset of a plurality of storage nodes of a storage system, and wherein the offline virtual machine is comprised of a plurality of portions that are distributed across [[a]] the first subset of [[a]] the plurality of storage nodes of [[a]] the storage system;
clone a volume associated with the offline virtual machine;
associate the cloned volume associated with the offline virtual machine with a second subset of the plurality of storage nodes of the storage system, wherein the cloned volume associated with the offline virtual machine is comprised of the plurality of portions that are distributed across the second subset of the plurality of storage nodes of the storage system, and wherein the second subset of the plurality of storage nodes of the storage system is different than, but overlaps with or has no overlap with, the first subset of the plurality of storage nodes of the storage system; and
remove the volume associated with the offline virtual machine; and
a memory coupled to the processor and configured to provide the processor with instructions.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the offline virtual machine is associated with a first subset of a plurality of storage nodes of a storage system, and wherein the offline virtual machine is comprised of a plurality of portions that are distributed across the first subset of the plurality of storage nodes of the storage system; wherein the cloned volume associated with the offline virtual machine is comprised of the plurality of portions that are distributed across the second subset of the plurality of storage nodes of the storage system, and wherein the second subset of the plurality of storage nodes of the storage system is different than, but overlaps with or has no overlap with, the first subset of the plurality of storage nodes of the storage system” as recited in independent Claims 1, 11, and 20.
The closest cited prior art, the combination of US 2011/0154331 (hereinafter “Ciano01”), US 2018/0024850 (hereinafter “Caro Estevez”), and US 2015/0161151 (hereinafter “Koryakina”), teaches cloning a virtual machine in a virtual computer environment. However, the combination of Ciano01, Caro Estevez, and Koryakina fails to teach “wherein the offline virtual machine is associated with a first subset of a plurality of storage nodes of a storage system, and wherein the offline virtual machine is comprised of a plurality of portions that are distributed across the first subset of the plurality of storage nodes of the storage system; wherein the cloned volume associated with the offline virtual machine is comprised of the plurality of portions that are distributed across the second subset of the plurality of storage nodes of the storage system, and wherein the second subset of the plurality of storage nodes of the storage system is different than, but overlaps with or has no overlap with, the first subset of the plurality of storage nodes of the storage system” as recited in independent Claims 1, 11, and 20.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191